Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 10, 1988, convicting defendant after a jury trial of criminal possession of stolen property in the third degree and unauthorized use of a motor vehicle in the second degree and sentencing him, as a predicate felon, to concurrent indeterminate prison terms of from 2 Vi to 5 years and from lVi to 3 years, respectively, unanimously affirmed.
The issue of whether the prosecutor’s remarks and summation deprived defendant of a fair trial has not been preserved for appellate review for the reason that no specific objection was taken at trial (CPL 470.05 [2]; People v Rivera, 73 NY2d 941). We have examined defendant’s remaining contentions *377and find them to be both unpreserved and without merit. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.